Orders unanimously affirmed, with. $20 costs and disbursements to the respondent, with leave to the defendants to serve a second amended answer repleading the second and third affirmative defenses. The complaint states a cause of action for conversion. If the defendants seek to replead the second and third affirmative defenses it is requisite that the agreement between the parties, if one is claimed to have been made, should be set forth with sufficient detail to show the legal effect of the laws of Argentina upon the performance or enforcement of the alleged agreement. Although it is not necessary to set out the evidentiary facts, enough must be stated to show the legal effect of the foreign law or statute upon which the defenses depend. Present — Peek, P. J., Dore, Cohn, Breitel and Bastow, JJ.